Exhibit 15.3 Audit Committee Charter 1.Purpose. The purpose of the audit committee (the “committee”) of Infosys Limited (the “Company”) is to assist the Board with oversight of (i) the integrity of the Company's financial statements, (ii) the Company's independent registered auditors' qualifications and independence, (iii) the performance of the Company's internal audit function and independent registered auditors , (iv) the deployment of policies and assessing adequacy of outcomes and (v) compliance with legal and regulatory requirements, with a view to ensure accurate, timely and proper disclosures, and transparency, integrity and quality of financial reporting. The primary role of the committee is to oversee the financial reporting and disclosure process. To fulfill this obligation, the committee relies on: the Company’s management (“Management”) for the preparation and accuracy of the Company's financial statements; both Management and the Company's internal audit department for establishing effective internal controls and procedures to ensure the Company's compliance with accounting standards, financial reporting procedures and applicable laws and regulations; and the Company's independent auditors for an unbiased, diligent audit or review, as applicable, of the Company's financial statements and the effectiveness of the Company's internal controls. The members of the committee are not employees of the Company and are not responsible for conducting the audit or performing other accounting procedures. 2.
